[Cite as State v. White, 2015-Ohio-28.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

STATE OF OHIO                                    :   Appellate Case Nos. 2014-CA-54
                                                 :                    2014-CA-55
        Plaintiff-Appellee                       :                    2014-CA-56
                                                 :
v.                                               :   Trial Court Case No. 13-CR-604
                                                 :
VERNON WHITE, JR.                                :   (Criminal Appeal from
                                                 :    Common Pleas Court)
        Defendant-Appellant                      :
                                                 :

                                           ...........

                                           OPINION

                             Rendered on the 9th day of January, 2015.

                                           ...........

RYAN A. SAUNDERS, Atty. Reg. No. 0091678, Clark County Prosecutor’s Office, 50
East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

WILMER J. DECHANT, JR., Atty. Reg. No. 0085084, Hammond Stier and Stadnicar,
3836 Dayton-Xenia Road, Beavercreek, Ohio 45432
      Attorney for Defendant-Appellant

                                          .............

HALL, J.

        {¶ 1} This matter comes before us on three consolidated appeals by

defendant-appellant Vernon White, Jr. In case number 2014-CA-54, he appeals from his
                                                                                         -2-
conviction and sentence following a guilty plea to one count of receiving stolen property, a

fourth-degree felony. In case number 2014-CA-55, he appeals from his conviction and

sentence following a guilty plea to one count of failure to appear on an own-recognizance

bond, a fourth-degree felony. In case number 2014-CA-56, he appeals from his

conviction and sentence following a guilty plea to one count of receiving stolen property, a

fourth-degree felony. Both receiving-stolen-property convictions involved White being

found in possession of a stolen vehicle. The failure-to-appear conviction involved his

failure to appear for disposition in the first receiving-stolen-property case.

       {¶ 2} The trial court conducted a plea hearing in each of the foregoing cases. After

engaging in Crim.R. 11 colloquies, it accepted White’s guilty pleas. It later held a March

19, 2014 sentencing hearing for all three cases. After reviewing a presentence

investigation report, listening to arguments from counsel, and allowing White to make a

statement, the trial court imposed the following prison terms: (1) eighteen months in case

number 2014-CA-54 plus a consecutive twelve months for commission of a felony while

on post-release control; (2) twelve months in case number 2014-CA-55 to be served

consecutive to the sentence in case number 2014-CA-54; and (3) eighteen months in

case number 2014-CA-56 to be served consecutive to the sentence in case number

2014-CA-54 and consecutive to the sentence in case number 2014-CA-55. The

aggregate result was a sixty-month prison term.

       {¶ 3} On September 25, 2014, White’s appointed appellate counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),

asserting the absence of any non-frivolous issues for our review. We notified White of the

Anders brief and invited him to submit a pro se brief. White did not respond, and the
                                                                                          -3-
matter is now before us for disposition.

       {¶ 4} Although counsel’s Anders brief does not identify any potential issues for

appeal, we have undertaken an independent review of the record, including the plea and

sentencing hearing transcripts. Having performed that review, we agree that no

non-frivolous issues exist. The plea-hearing transcripts reflect full compliance with

Crim.R. 11(C)(2)(c) regarding the constitutional rights White was waiving. The trial court

also complied with Crim.R. 11(C)(2)(a) and (b) with one exception. Specifically, we find

nothing in either plea-hearing transcript advising White, pursuant to Crim.R. 11(C)(2)(b),

that upon accepting his pleas the trial court could proceed with judgment and sentence. In

any event, the trial court did not proceed immediately to judgment and sentencing. After

accepting the pleas, it continued disposition for review of a presentence investigation

report. Therefore, White cannot possibly demonstrate that he was prejudiced by the trial

court’s failure to adhere strictly to Crim.R. 11(C)(2)(b). State v. Woods, 2d Dist. Clark No.

05CA0063, 2006-Ohio-2325, ¶ 7.

       {¶ 5} During the plea hearing, the trial court also once incorrectly referred to

White’s failure-to-appear offense as a third-degree felony. (March 17, 2014 Tr. at 3). On

several other occasions during the hearing, however, the trial court correctly identified it

as a fourth-degree felony. (Id. at 4, 7, 12-13). The trial court also properly advised White

of the potential sentence for a fourth-degree felony. (Id. at 7). Therefore, we see no

non-frivolous issue arising from the trial court’s isolated misstatement. Finally, we note

that the trial court properly advised White that he could receive an additional

twelve-month prison sentence for having committed a felony while on post-release

control and that such a sentence, if imposed, would be consecutive. See State v.
                                                                                        -4-
Landgraf, 2d Dist. Clark No. 2014 CA 12, 2014-Ohio-5448.

       {¶ 6} With regard to sentencing, White’s sentences were within the authorized

statutory range, and the trial court considered the statutory seriousness and recidivism

factors as well as the principles and purposes of sentencing. The trial court also made the

findings necessary under R.C. 2929.14(C) for consecutive sentences. Under the statute,

a trial court may impose consecutive sentences if it determines that (1) consecutive

service is necessary to protect the public from future crime or to punish the offender; (2)

consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public; and (3) one or more of the

following three findings are satisfied:

        (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed

       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or

       more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

       (c) The offender's history of criminal conduct demonstrates that consecutive

       sentences are necessary to protect the public from future crime by the

       offender.

R.C. 2929.14(C)(4)(a)-(c).
                                                                                          -5-
       {¶ 7} Here the trial court found consecutive service necessary to protect the public

from future crime and to punish White. It also found consecutive sentences not

disproportionate to the seriousness of his conduct and to the danger he poses to the

public. Finally, it found that he committed all of the current offenses while on post-release

control for a prior felony and that he committed the last two while awaiting trial or

sentencing on the first one. The trial court properly included these findings in two of its

judgment entries.1 See State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d
659, ¶ 29. The record supports the trial court’s findings. White had approximately fourteen

prior felony convictions and many prior misdemeanor convictions. He had been

imprisoned numerous times. He was on post-release control at the time of the current

offenses. He was under an own-recognizance bond for the first receiving-stolen-property

offense when he committed the second receiving-stolen-property offense. At sentencing,

he admitted having an “extensive” criminal history, which he attributed to drug addiction.

In our view, these facts would render any challenge to the trial court’s

consecutive-sentence findings frivolous.

       {¶ 8} Having conducted our independent review, we agree with appointed

appellate counsel’s assessment that no non-frivolous issues exist for appellate review.

Accordingly, the judgment of the Clark County Common Pleas Court is affirmed.



                                      .............

1
  The trial court’s judgment entry in case number 2014-CA-54 did not contain findings to
support ordering the eighteen-month sentence in that case to be served consecutive to
the twelve-month term imposed in the same case for commission of a felony while on
post-release control. Findings were not required, however, for those two sentences to be
served consecutively because consecutive service was required by law. Landgraf at ¶
16-17, citing R.C. 2929.141.
                                        -6-



FROELICH, P.J., and FAIN, J., concur.



Copies mailed to:

Ryan A. Saunders
Wilmer J. Dechant, Jr.
Vernon White, Jr.
Hon. Richard J. O’Neill